DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission RCE filed on 03/05/21 has been entered.

Response to Amendment
Applicant’s response to amendment with RCE filed on 03/05/21 has been acknowledged. It is noted that claims 29, 31-37, and 43-48 are pending in the application and claims 1-28, 30, and 38-42 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al (US Patent No. 4,822,997) in view of Nhep (US Patent No. 8,636,425).
Regarding claim 29; Fuller et al discloses an optical power detection system (100 @ figure 3) comprising:
118 @ figures 3-4 "see examiner's note") having a singular housing (see examiner's note in figure 3), the singular housing (examiner's note in figure 3) having a first end coupled to an optical fiber cable (128 @ figure 3), which has an optical fiber within (col.2 lines 64-68: e.g., included within fiber optic cable assembly 114), and a second end (118b @ figure 3) presenting an exposed end of the optical fiber connector (118 @ figure 3) and an optical coupling interface (figure 3 and col.6 lines 23-29: e.g., Housing 116 is provided with an electro-optical connector 118a, by means of which fiber optic cable assembly 114 is connected to housing 116. As seen in FIG. 3, the male mating half 118a of the electro-optical connector is mounted on housing 116 while fiber optic cable assembly 114 carries the female mating half 118b of the connector);
a sensor (132 @ figure 3) positioned within the optical fiber connector singular housing (housing of the connector 118 @ figure 3 "see examiner's note in figure 3"), the sensor (132 @ figures 3) for detecting light (col.3 lines 3-5: e.g., fiber optic cable assembly 114 may also include a detector 132 arranged to detect power traveling down optical conductor 128 and col.3 lines 28-38: e.g., measuring radiant power is with detector 132 located adjacent to optical conductor 128 and within or just outside the protective sheath of fiber optic cable assembly 114 for detecting a signal from the scattered power traveling down the optical conductor 128) emitted within the optical fiber singular housing (examiner's note in figure 3) by the optical fiber of the optical fiber cable (114 @ figure 3) and producing a sensor output representative of the detected light (col.4 lines51-68: e.g., detector 132 may be used to generate a signal, as described above, but which is processed in the microprocessor or "non-volatile memory 130" to generate not an energy value but a value representative of a use of fiber optic cable assembly 114 rather than energy exposure of fiber optic cable assembly 114); and
a processing device (e.g., non-volatile memory [130 @ figures 2-3]) embedded within the optical fiber connector singular housing (housing of the optical fiber connector 118 @ figure 3 “examiner’s note"), the processing device (130 @ figures 2-3) electrically coupled to the sensor (132 @ figure 3) and configured to receive the sensor output, the processing device (130 @ figures 2-3) further configured to operate on the sensor output to generate a processor output representative of the detected light (col.4 lines 51-68: e.g., detector 132 may be used to generate a signal, as described above, but which is ). See figures 1-4.

 
    PNG
    media_image1.png
    838
    850
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale

Fuller et al discloses all of feature of claimed invention except for the optical fiber connector and optical fiber cable comprising elements of an optical fiber communication system. However, Nhep teaches that it is known in the art to provide the optical fiber connector (20 @ figure 2) and optical fiber cable (46 @ figure 2) comprising elements (figures 27-27 and col.13 lines 38-54: e.g., the SC connector shown in FIGS. 1-26, movement of the ferrule 230 of the LC connector in a proximal direction relative to the connector housing 222... in the conventional LC connector 220 shown in FIGS. 27 and 28 ) of an optical fiber communication system (col.1 lines 13-16: e.g., fiber optic connectors used in optical fiber communication systems and 21-33: e.g., fiber optic communication systems employ a network of fiber optic cables to transmit large volumes of data and voice signals over relatively long distances.  Optical fiber connectors are an important part of most fiber optic communication systems).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with the optical fiber .

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al in view of Nhep as applied to claim 29 above, and further in view of Coffey (US 2015/0293311).
Regarding claim 31; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the processing device is configured to interface with a managed connectivity system, the managed connectivity system configured to monitor the sensor output. However, Coffey et al teaches that it is known in the art to provide the processing device (commination equipment [370 @ figure 16]) is configured to interface with a managed connectivity system (380 @ figure 16), the managed connectivity system (380) configured to monitor the sensor output (paragraph [0089]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by Coffey et al for the purpose of automatically secured and released via a management system for improving in connection of fiber optic connectors.
Regarding claim 32; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the managed connectivity system is configured to monitor the sensor output of a plurality of sensors, each of the plurality of sensors protected by a respective optical fiber panel connector and to generate an optical connectivity map based on the sensor output of the plurality of sensors. However, Coffey et al teaches that it is known in the art to provide the managed connectivity system (380 @ figure 16) is configured to monitor the sensor output of a plurality of sensors (paragraph [0089]: e.g., other types of presence sensors (e.g., pressure sensors, light sensors, etc.) may be utilized), each of the plurality of sensors (paragraph[0089): e.g., other types of presence sensors (e.g., pressure sensors, light sensors, etc.) ) protected by a respective optical fiber panel connector (300 @ figure 1) and to generate an optical connectivity map based on the sensor output of the plurality of sensors (paragraph [0089]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Poole with limitation above as taught by Coffey et al for the purpose of automatically secured and released via a management system for improving in connection of fiber optic connectors.
Regarding claim 33; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the processing device is configured to interface with the managed connectivity system via a plurality of electrical contacts. However, Coffey et al teaches that it is known in the art to provide the processing device (360 @ figure 13) is configured to interface with the connector (300 @ figures 13 and 16) of the managed connectivity system (380 @ figure 16) via a plurality of electrical contacts (362 @ figure 13 and paragraph [0089]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by Coffey et al for the purpose of automatically secured and released via a management system for improving in connection of fiber optic connectors.
Regarding claim 34; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the plurality of electrical contacts comprises two, three or four electrical contacts. However, Coffey et al teaches that it is known in the art to provide the plurality of electrical contacts comprises two electrical contacts (362 @ figure 13). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by Coffey et al for the purpose of automatically secured and released via a management system for improving in connection of fiber optic connectors.
It is noted that that the feature "or" is alternative.
Regarding claim 35; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the four electrical contacts enable data communication between the processing device and the managed connectivity system. However, it would have been obvious to one of ordinary skill in the art before the effective of filling date of claimed invention to combine optical power detection system of Fuller et al with limitation above for the purpose of automatically secured and released via a management system for improving in connection of fiber optic connectors, since it has been held that where the general conditions of a claim are disclosed in the prior, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al in view of Nhep as applied to claim 29 above, and further in view of Prince (U.S. Patent No. 5,086,378). 
Regarding claim 36; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the housing of the optical fiber panel connector includes an LED and wherein the processor output is configured to activate or de-activate the LED to provide a corresponding indication of the presence or absence of detected light. However, Prince teaches that it is known in the art to provide the housing (2, 4 @ figures 2A and 3) of the optical fiber panel connector (46 @ figure 3) includes an LED (34, 37 @ figure 3) and wherein the processor output of a switch (22 @ figure 3) is configured to activate or deactivate the LED (34, 37 @ figure 3) to provide a corresponding indication of the presence or absence of detected light. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by Prince for the purpose of improving night vision goggles facilitate significant enhancement of visual references over the unaided eye.
Regarding claim 37; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the housing of the optical fiber panel connector includes a tri-color LED and 2, 4 @ figures 2A and 3) of the optical fiber panel connector (46 @ figure 3) includes a tri-color LED (green , blue, red LED [34, 37 @ figure 3]) and wherein the processor output of the switch (22 @ figure 3) is configured to activate the tri-color LED (34, 37 @ figure 3), wherein each of the three different colors of the LED (green , blue, red LED [34, 37 @ figure 3]) corresponds to a different level of detected light. It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by Prince for the purpose of improving night vision goggles facilitate significant enhancement of visual references over the unaided eye.

Claims 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al in view of Nhep as applied to claim 29 above, and further in view of d'Auria et al (U.S. Patent No. 4,103,154).
Regarding claim 43; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the optical fiber includes a cladding about the optical fiber, the sensor being positioned proximate the cladding to detect the light in the optical fiber. However, D'Auria et al teaches that it is known in the art to provide the optical fiber (1, 2 @ figure 1) includes a cladding (9 @ figure 1) about the optical fiber (1, 2 @ figure 1), the sensor (11 @ figure 1) being positioned proximate the cladding (9 @ figure 1) to detect the light in the optical fiber (figures 1 and 3-4). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by D' Auria et al for the purpose of improving signal transmitted in an optical communication line made of bundles of optical fibers.
Regarding claim 44; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the sensor is positioned in an orientation that is parallel to an elongate axis of the optical fiber. However, D'Auria et al teaches that it is known in the art to provide the sensor (11 @ figures 1 and 3-4) is positioned in an orientation that is parallel to an elongate axis of the optical fiber (figures 1 and 3-4).
It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by D' Auria et al for the purpose of improving signal transmitted in an optical communication line made of bundles of optical fibers.
Regarding claim 45; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the optical fiber includes a ferrule having a cavity that exposes a portion of the cladding, and wherein the sensor is positioned within the cavity proximate the exposed portion of the cladding. However, D'Auria et al teaches that it is known in the art to provide the optical fiber includes a ferrule (4, 5, 6, 7 @ figure 1) having a cavity (figure 1) that exposes a portion of the cladding (9 @ figure 1), and wherein the sensor (11 @ figure 1) is positioned within the cavity (figure 1) proximate the exposed portion of the cladding (9 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by D' Auria et al for the purpose of improving signal transmitted in an optical communication line made of bundles of optical fibers.
Regarding claim 46; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the optical fiber comprises a ferrule-less optical fiber. However, D'Auria et al teaches that it is known in the art to provide the optical fiber comprises a ferrule-less optical fiber (4, 5, 6, 7 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as .
 
	Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al in view of Nhep as applied to claim 29 above, and further in view of Hallstein et al (US 2016/0047989).
	Regarding claim 47; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the sensor comprises a photodiode. However, Hallstein et al teaches that it is known in the art to provide the sensor comprises a photodiode (paragraph [0029]: e.g., array of photodetectors (not shown), such as positive-intrinsic-negative (PIN) photodiodes avalanche photodiodes (APDs), or other suitable photodetectors). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by Hallstein et al for the purpose of improving measuring the fiber transmission.
Regarding claim 48; Fuller et al in view of Nhep combination discloses all of feature of claimed invention except for the photodiode comprises a positive-intrinsic-negative (PIN) photodiode. However, Hallstein et al teaches that it is known in the art to provide the photodiode comprises a positive-intrinsic-negative (PIN) photodiode (paragraph [0029]: e.g., the receive assembly 110 may generally include a demultiplexer (hereinafter "demux") and an array of photodetectors (not shown), such as positive-intrinsic-negative (PIN) photodiodes, avalanche photodiodes (APDs), or other suitable photodetectors). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine optical power system of Fuller et al with limitation above as taught by Hallstein et al for the purpose of improving measuring the fiber transmission.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) OTT et al (US 2016/0018605) discloses the cable assembly (20) includes a fiber optic connector (22) and a fiber optic cable (26).
2) Lee et al (US 2015/0177463) discloses an optical fiber connector assembly includes a receptacle, two connectors accommodated in respective accommodation grooves in the receptacle and having a respective clip located at a top side thereof for engagement with a respective retaining groove in a mating optical fiber adapter, an optical fiber cable having two optical fibers respectively mounted in the connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




April 2, 2021
							/SANG H NGUYEN/                                                                                             Primary Examiner, Art Unit 2886